10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 2:18-cv-01639-RSL Document 32-1 Filed 01/17/19 Page l of 2

UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF WASH|NGTON

AT SEATTLE
ALPHAPR|NT, lNC. DBA ALPHAGRAPHICS
SEAT|'LE, a Washington corporation, NO- 2118-CV-01639-RSL
plaintiff EPRoPoSED] oRDER oN DEFENDANTS'
VS MOT|ON TO FlLE EXH|BIT E TO THE RE|D

BAKER DECLARAT|ON UNDER SEAL

RE|D BAKER, an individual and his marital
community; KATHLEEN BAKER, and her NOTED FOR FEBRUARY 1» 2019
marital community; JOSHUA CARL, an
individual; JENN|FER RE|D and her marital
community; SUPERGRAPH|CS, LLC, a
Washington Limited Liability Company; and
DOES 1 through 50, lnclusive,

 

Defendants.

 

 

This matter came before the Court on Defendants’ Motion to Seal Exhibit E to the
Declaration of Reid Baker opposing Plaintiff's Nlotion for Preliminary injunction under LCR
5(g)(2)(B). The Court has reviewed Defendants’ N|otion to Sea|, and the relevant records
and files herein.

lt is hereby ORDERED that Defendants’ Motion to Seal is GRANTED.
l* Fl`l\m\o\\
DATED this § day of .elai=ua-F)s 2019.

The Honorable Robert S. Lasnik
United States District Judge

0Ro GRANTiNe DEFs' lvloT To sEAL - 1 of 2

(2:18-cv-01639-RSL) LAW OFF,CES

[4853'°°1°5629] GoRDoN THoMAS HoNEvWEu_ LLP
1201 PAC|FIC AVENUE. SU|TE 2100

TACOMA, WASH|NGTON 98402
(253) 620-6500 - FACS|M|LE (253) 620-6565

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 2:18-cv-01639-RSL Document 32-1 Filed 01/17/19 Page 2 of 2

Presented By:
GORDON, THOMAS, HONEYWELL LLP

By: /s/ Steohanie Bloomfield
Stephanie B|oomfie|d, WSBA No. 24251
sb|oomfield@gth-|aw.com
Attorneys for Defendants

0RD GRANTiNG DEFS' MoT To sEAL - 2 of 2

(2:18-cv-01639-Rs L) LAW OFF|CES

[4853'°°1°6629] GoRDoN THoMAs HONEYWELL LLP
1201 PAC|F|C AVENUE, SU|TE 2100

TACOMA, WASHINGTON 98402
(253) 620-6500 - FACS|M|LE (253) 620-6565

 

